McCay, Judge.
Were this an ordinary certiorari, required by the Code to be made returnable to a particular term of the Superior Court, we should not hesitate to affirm the judgment of Judge Hopkins. In such cases, by section 3992 of the Code, the traverse of the return, properly verified, carries the case, ipso facto, to a jury. On the traverse, no order of the Judge is necessary, and when the case is before the jury, it is in the power of the party resisting the traverse to insist upon it, that the issue shall be properly made up.
But the Act organizing the County-Court makes special provisions for writs of certiorari: Code section 297. The petition'is to the County-Judge, who, on its presentation, certifies up the proceedings to the Judge of the Superior Court in vacation; the Judge of the Superior Court hears it and decides it in vacation, unless he sees proper to carry it over to term time.
It appears from the record here that on the filing of the traverse, the Judge decided not to hear this case in vacation, but, by a formal order, directed the case and the traverse to be sent to the next term of the Superior Court for trial. In what does that differ from any other interlocutory judgment ? It was a necessary and proper order to be made on the filing *197of the traverse, and was doubtless the judgment of the Court on the status of the case. The filing of the traverse made the intervention of a jury necessary, and the Judge ordered accordingly.
It is a settled rule that any order or judgment of the Court stands until vacated. The parties had a right to consider the jury trial as settled, so long as that judgment was unreversed, and of a motion to reverse it they were entitled to notice.
The presumption is, at least, prima fade, that the verification was attached when the order was passed, or Judge Collier would not have passed it. At any rate, this will be presumed until, by formal motion to vacate the order, it is directly denied.
Judgment reversed.